Exhibit 10.2

 

TELEPHONE AND DATA SYSTEMS, INC.

2008 BONUS DEFERRAL FORM

 

NAME

 

 

SOCIAL SECURITY NUMBER

 

 

 

 

 

 

DATE OF BIRTH

 

 

Deferral election with respect to my annual Bonus earned in 2008:

 

o                                    I hereby elect to defer, under the terms
and conditions of the TDS Bonus Deferral and Stock Unit Match Program for the
2008 Bonus Year  (the “2008 Program”) and the Telephone and Data Systems, Inc.
2004 Long-Term Incentive Plan (the “LTIP”), as each may be amended from time to
time, the following whole percentage of my 2008 Bonus that would otherwise be
paid to me in 2009 (deferral not to exceed $400,000).

 

           %

 

DISTRIBUTION DATE ELECTION:  I understand that my deferred 2008 Bonus and the
stock unit matches thereon will be paid upon the earlier of (i) the seventh
calendar month following the calendar month during which I separate from service
and (ii) the date that I elect herein. I elect that such deferrals and match be
paid as follows (select one):

 

o            I elect to receive my deferred 2008 Bonus and the stock unit
matches thereon in a single lump sum payment in the seventh calendar month
following the calendar month during which I separate from service.

 

- OR -

 

o  I elect to receive my deferred 2008 Bonus and the stock unit matches thereon
in a single lump sum payment in the following month and year (which year may not
be earlier than three years after the year this election is made). If such date
is earlier than January, 2012, I recognize that a portion of the company match
will be lost.

 

Month and Year:          

 

•                  I understand that my elections set forth herein are
irrevocable.

 

•                  I understand that my deferred 2008 Bonus and the stock unit
matches thereon will be recorded in accounts established in my name on TDS’s
books and records and that these accounts will be governed by the terms of the
2008 Program and the LTIP, as each may be amended from time to time.

 

•                  I acknowledge that my accounts under the 2008 Program will
rise or decline in value equal to the earnings or losses that would have been
realized if assets in an amount equal to the balances in my accounts were
actually invested in TDS Special Common Stock.

 

•                  I acknowledge that the 2008 Program is intended to comply
with provisions of Section 409A of the Internal Revenue Code and shall be
interpreted and construed accordingly. I agree that TDS shall have sole
discretion and authority to amend such program or this 2008 Bonus Deferral Form,
unilaterally, at any time to satisfy any requirements of Section 409A of the
Internal Revenue Code or applicable guidance provided by the Treasury.

 

 

 

 

 

Signature

 

Date

 

Note:  This Form must be returned to the Corporate Vice President of Human
Resources on or before December 28, 2007.

 

--------------------------------------------------------------------------------